The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s amendments filed on December 14, 2020.

Status of Claims
Claims 1, 8, and 15 are amended. Claims 1-20 are pending in the application.

Response to Amendment
(A). Regarding objection to Specification: Applicant’s amendment to the specification appropriately addressed the objection, the objection is withdrawn.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendment necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al (US 20120324070 A1, hereinafter “Campion”) in view of Stephanow et al (“Evaluating the performance of continuous test-based cloud service certification”, 2017 17th IEEE/ACM International Symposium on Cluster, Cloud and Grid Computing, hereinafter “Stephanow”), and Hoy et al (US 20170013021 A1, hereinafter “Hoy”).  

Regarding claim 1 (Currently Amended), Campion teaches 
A system (Fig. 2), comprising: 
a non-transitory memory having instructions stored thereon, and a processor configured to read the instructions to: 
receive a set of compliance requirements including one or more required-asset identifiers and a set of minimum deployment requirements for each required-asset identifier, wherein each of the one or more required-asset identifiers are associated with a cloud asset required [for deployment of a target application] (para [0038], “…. Upon receiving a new request for instantiation in the cloud, the request placement component 130 may identify resource requirements associated with the request and may transmit these resource requirements to all (or a subset) of the cloud nodes 100 in the cloud. The resource requirements generally represent resources or characteristics of resources that should be present on the cloud node 100 instantiating the request. As an example, a particular request may specify that the cloud node 100 the request is instantiated on ; 
[in response to receiving the at least one second level probing response from the at least one cloud], identify the cloud environment as one of compliant or non-compliant for application deployment, wherein the cloud environment is identified as compliant when each cloud asset meets the set of minimum deployment requirements and non-compliant when at least one cloud asset fails to meet at least one of the set of minimum deployment requirements (para [0043], “Upon receiving the indications of suitability from the cloud nodes 100, the request placement component 130 may select one of the cloud nodes 100 for instantiating the request. ….”); 
Campion does not explicitly teach
(receive a set of compliance requirements…) for deployment of a target application, wherein the set of compliance requirements include a first set of compliance requirements for a private cloud and a second set of compliance requirements for a public cloud, and wherein the first set of compliance requirements and the second set of compliance requirements are different;
generate one or more a first level probing messages to determine an availability of a respective cloud asset associated with the one or more required-asset identifiers within a cloud environment; 
receive at least one first level probing response from at least one cloud within the cloud environment; 
when the first level probing response indicates availability of a respective cloud asset, wherein the respective cloud asset is a first cloud asset when the at least one cloud is a public cloud and a second cloud asset when the at least one cloud is a private cloud: 
generate one or more second level probing messages to determine whether traffic to the at least one cloud is arriving at the respective cloud asset within the at least one cloud; 2Response dated: August 11, 2020 
Office Action dated: May 11, 2020 receive at least one second level probing response from the at least one cloud within the cloud environment in response to the one or more second level probing messages; 
[in response to receiving the at least one second level probing response from the at least one cloud], …
deploy the target application to the cloud environment when the cloud environment is identified as compliant.
Stephanow teaches 
generate one or more a first level probing messages to determine an availability of a respective cloud asset associated with the one or more required-asset identifiers within a cloud environment (Section IV B. Testing resource availability, e.g. a ping test); 
receive at least one first level probing response from at least one cloud within the cloud environment (Section IV B. Table III); 
when the first level probing response indicates availability of a respective cloud asset (Section IV B. Table III), 
generate one or more second level probing messages to determine whether traffic to the at least one cloud is arriving at the respective cloud asset within the at least one cloud (Section IV C. Testing security configurations, e.g. TLS test); 2Response dated: August 11, 2020 
Office Action dated: May 11, 2020 receive at least one second level probing response from the at least one cloud within the cloud environment in response to the one or more second level probing messages (Section IV C. Table V);
in response to receiving the at least one second level probing response from the at least one cloud, … (Section IV, C. last para, “…These results highlight how our method can reveal
performance trade-offs between alternative configurations of continuously executed test-based certification techniques.”)
Campion and Stephanow are analogous art because both deal with computing resource and application management.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Campion and Stephanow before him/her before the effective filing date of the claimed invention, to incorporate the features of Stephanow into Campion because Stephanow’s teaching provides techniques “to automatically and repeatedly evaluate whether a cloud service satisfies customer requirements over time” (Stephanow, Abstract)

(receive a set of compliance requirements…) for deployment of a target application, wherein the set of compliance requirements include a first set of compliance requirements for a private cloud and a second set of compliance requirements for a public cloud, and wherein the first set of compliance requirements and the second set of compliance requirements are different;
wherein the respective cloud asset is a first cloud asset when the at least one cloud is a public cloud and a second cloud asset when the at least one cloud is a private cloud:
deploy the target application to the cloud environment when the cloud environment is identified as compliant.
Hoy teaches 
(receive a set of compliance requirements…) for deployment of a target application (para [0093], “…At step (2), the administrator sets the desired security level by interacting with the security assurance service 804…”), wherein the set of compliance requirements include a first set of compliance requirements for a private cloud and a second set of compliance requirements for a public cloud, and wherein the first set of compliance requirements and the second set of compliance requirements are different (para [0073], “…Thus, for example, if the workload is being deployed on the Amazon cloud (which is public), the service would consider public cloud requirements, such as SSL communication for all traffic, even though such requirements would not necessarily be enforced in a private cloud…”);
wherein the respective cloud asset is a first cloud asset when the at least one cloud is a public cloud and a second cloud asset when the at least one cloud is a private cloud (para [0073], “…Thus, for example, if the workload is being deployed on the Amazon cloud (which is public), the service would consider public cloud requirements, such as SSL communication for all traffic, even though such requirements would not necessarily be enforced in a private cloud…” From this paragraph, because the requirements are different for public and private clouds, the probing message for the requirements for the public cloud would be targeted public clouds, and hence the respective cloud asset is the first cloud asset which corresponds to public cloud. Similarly, the probing message :
deploy the target application to the cloud environment when the cloud environment is identified as compliant (para [0090], “…Using the new security assurance service, the system configures a new security topology for the application (in the new cloud) that meets at least the minimum requirements, namely, the security level in the burst source environment. The burst system then deploys the application into the new security environment to complete the bursting process”).
The combination of Campion and Stephanow along with Hoy are analogous art because all deal with computing resource and application management.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Campion, Stephanow and Hoy before him/her before the effective filing date of the claimed invention, to incorporate the features of Hoy into Campion and Stephanow because Hoy’s teaching provides improvements to “computing entities that manage cloud deployments, as well as improvements to the functioning of the application deployment or bursting mechanism itself” (Hoy, para [0139]).

Regarding claim 2 (Previously Presented), Campion as modified by Stephanow and Hoy teaches claim 1, Campion further teaches wherein generating the one or more first level probing messages comprises generating a probing message configured to identify availability of a first cloud 21 DM2\9569320 1PatentAtty. Docket No. 5612 (R3014-06200) asset associated with a first one of the one or more required-asset identifiers on any cloud within the cloud environment ((para [0039], “Responsive to transmitting the resource requirements to the cloud nodes 100, ….” The teaching of this paragraph is analogous to the first level probing messages. para [0053], “The nodes may further generate the suitability value based on the availability of resources related to the request…” This paragraph indicates that the first level probing messages are configured to identify availability of a first cloud).

Regarding claim 3 (Previously Presented), Campion as modified by Stephanow and Hoy teaches claim 1, Campion further teaches wherein generating the one or more first level probing messages comprises generating a plurality of probing messages configured to identify a load- balancing status of a first cloud asset within a selected cloud in the cloud environment (para [0040], “Additionally, the indication of suitability may be based on an overprovisioning optimization objective. That is, a particular computing environment may be configured such that workloads should be spread as evenly as possible across all the nodes of the environment. Accordingly, in such an environment, the indication of suitability may reflect a current workload of the cloud node 100. ….”).

Regarding claim 4 (Previously Presented), Campion as modified by Stephanow and Hoy teaches claim 1, Stephanow further teaches wherein generating the one or more second level probing messages comprises generating a plurality of probing messages configured to identify a status of one or more specific instances of a first cloud asset within a selected cloud in the cloud environment (Section IV C. Table V. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 7 (Original), Campion as modified by Stephanow and Hoy teaches claim 1, Campion further teaches wherein the set of minimum deployment requirements includes at least one load-balancing requirement (para [0040], “Additionally, the indication of suitability may be based on an overprovisioning optimization objective. That is, a particular computing environment may be configured such that workloads should be spread as evenly as possible across all the nodes of the environment.. ….”).

Regarding claim 8 (Currently Amended), it is directed to A non-transitory computer readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8.

Regarding claim 9 (Previously Presented), it recites the same features as claim 2, and is rejected for the same reason.

Regarding claim 10 (Previously Presented), it recites the same features as claim 3, and is rejected for the same reason.

Regarding claim 11 (Previously Presented), it recites the same features as claim 4, and is rejected for the same reason.

Regarding claim 14 (Original), it recites the same features as claim 7, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A method  that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 15. 

Regarding claim 16 (Previously Presented), it recites the same features as claim 2, and is rejected for the same reason.

Regarding claim 17 (Previously Presented), it recites the same features as claim 3, and is rejected for the same reason.

Regarding claim 18 (Previously Presented), it recites the same features as claim 4, and is rejected for the same reason.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campion in view of Stephanow and Hoy as applied to claims 1, 8, and 15 respectively, in further view of Martinez et al (US 20140280961 A1, hereinafter, “Martinez”).

Regarding claim 5 (Original), Campion as modified by Stephanow and Hoy teaches claim 1, but does not explicitly teach wherein the set of minimum deployment requirements include a high-availability requirement, a disaster recovery requirement, or a combination thereof. 

wherein the set of minimum deployment requirements include a high-availability requirement, a disaster recovery requirement, or a combination thereof (para [0110], “…For example, when a rule is a business criticality rule based on a set of metrics, and a plan is a "business contingency" plan, where the goal is to move infrastructure into a cloud that has disaster recovery and high availability built into it, the a system with the highest business criticality weight, may be moved first…”).
The combination of Campion, Stephanow and Hoy along with Martinez are analogous art because both deal with computing resource and application management.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Campion, Stephanow, Hoy and Martinez before him/her before the effective filing date of the claimed invention, to incorporate the features of Martinez into Campion, Stephanow and Hoy because Martinez’s teaching provides “systems and methods … for one or more cloud computing abstraction layers. …, a user can plan cloud-computing services, build a cloud-computing service, publish the cloud-computing service for consumption by users, or run the cloud-computing service” (Martinez, para [0006-0007]).

Regarding claim 12 (Original), it recites the same features as claim 5, and is rejected for the same reason.

Regarding claim 19 (Original), it recites the same features as claim 5, and is rejected for the same reason.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campion in view of Stephanow and Hoy as applied to claims 1, 8, and 15 respectively, in further view of Boss et al (US 20130042004 A1, hereinafter, “Boss”).

Regarding claim 6 (Previously Presented), Campion as modified by Stephanow and Hoy teaches claim 1, but does not explicitly teach wherein the processor is configured to read the instructions to implement a correction process to deploy at least one instance of at least one cloud asset to correct the cloud environment when the cloud environment is identified as non- compliant. 
Boss teaches 
wherein the processor is configured to read the instructions to implement a correction process to deploy at least one instance of at least one cloud asset to correct the cloud environment when the cloud environment is identified as non- compliant (para [0069], “….. In step S3, it is determined whether the needed capacity exceeds the available capacity. ... If, however, the needed capacity exceeds the available capacity, a set of computing resources external to the first portion of the networked computing environment is identified in step S5. In step S6, electronic negotiations are conducted with at least one provider of the set of computing resources for the utilization the set of computing resources to process the set of workloads. …. In any event, responsive to the negotiation being successful, the set of computing resources is associated with the first portion and or the set of workloads in step S8, and the workload is processed using such set of resources”).
The combination of Campion, Stephanow and Hoy along with Boss are analogous art because both deal with computing resource and application management.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Campion, Stephanow, Hoy and Boss before him/her before the effective filing date of the claimed invention, to incorporate the features of Boss into Campion, Stephanow and Hoy because Boss’s teaching provides “an approach for dynamically acquiring computing resources in a networked computing environment (e.g., a cloud computing environment) based on infrastructure/computing resource needs” which is efficient and economically viable compared with prior art (Boss, para [0003-0004]).

Regarding claim 13 (Original), it recites the same features as claim 6, and is rejected for the same reason.

Regarding claim 20 (Original), it recites the same features as claim 6, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding 103 rejections filed 12/14/2020 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent US 9888040 B2 is the patent that issued from PG PUB US 20170013021 A1 by Hoy et al, it teaches Secure application zones for cloud burst environments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192


/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192